Citation Nr: 1811070	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran has a period of active duty for training from February 2007 to September 2007 and active duty from December 2007 to October 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that all possible assistance in developing the claim may not have been accomplished.  Additional action is in order to satisfy the VA's duty to assist in developing the claim.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d)(1) (2014); 38 C.F.R. § 3.159 (c)(4) (2017).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A review of the Veteran's available service treatment records (STR's) reveal the Veteran had no complaints, diagnoses, or treatments for a low back disorder throughout his military service based on available records.  There are findings of back pathology starting in April 2009.  It is indicated that the Veteran had been to a pain clinic.  It is not clear that those records are on file.  Moreover, it is not clear that all available records from the Back Center in Melbourne, Florida have been obtained.

Moreover, the Veteran has not had a VA examination, which is indicated given the facts of this case.

In view of the need for additional development, the AOJ should contact the Veteran and request information as to any outstanding treatment records, lay statements, post-service VA or private treatment records, employment health examinations, and specifically include records of any back surgeries or treatments for a lumbosacral or cervical strain.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and reports.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file including service treatment records (STR's), lay statements, post-service VA or private treatment records, and employment health examinations, and specifically include records of any diagnosis, treatments, or surgeries regarding his low back disorder.  Specifically the appellant is requested to provide information concerning any pain clinic treatment from 2009, and to provide a release for all records from the Back Center in Melbourne, Florida.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and reports.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be set out in the claims folder.  

2. Thereafter, the RO is to schedule a VA examination to determine the nature and etiology of any low back disorder.  The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  After a thorough review of the medical history, the examiner is requested to prepare an opinion which answers the following questions:

a) What is the most appropriate diagnosis for the Veteran's low back disorder? 

b) Taking into consideration the Veteran's STR's, lay statements, hearing records, post-service VA or private treatment records, and employment health examinations is it as likely as not (that is, a probability of 50 percent or greater) that any low back disability had its origin in service or is in any way related to the Veteran's active service?  

c) If the examiner cannot provide any of the requested opinions, they must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3. The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4. Thereafter, readjudicate the claim.  To the extent the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




